Citation Nr: 1507427	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of testicular cancer, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for residuals of a lung disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's appeal of the issue of service connection for residuals of lung cancer has been re-characterized to one of service connection for residuals of a lung disorder to encompass the claimed lung cancer and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current disabilities of the testicles and lungs, including loss of the left testicle and bottom third of both lungs, due to testicular cancer and the related metastatic lung disease.

2.  The Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during service.

3.  Symptoms of testicular cancer were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.  

4.  The current disabilities of the testicles and lungs are not related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of testicular cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of a lung disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In a March 2009 letter sent prior to the initial denial of the claims for service connection in October 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The March 2009 letter also included information about service connection claims based on Agent Orange exposure.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability records, and the Veteran's written statements.  

VA examined the Veteran's lungs in November 2010.  The VA examiner reviewed the Veteran's claims file, discussed past and present symptomatology with the Veteran, and performed a physical examination.  After review of the pertinent medical history, the VA examiner provided an opinion regarding the etiology of the Veteran's lung disorder and provided supporting rationale.  For these reasons, the Board finds that the November 2010 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the claimed lung disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A VA medical examination or opinion was not provided for the issue of service connection for testicular cancer; however, the Board concludes that an examination is not necessary in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current residuals of testicular cancer are related to the in-service herbicide exposure on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of the testicular cancer is outside the realm of common lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A(d)(2).  See id.  As there is no competent evidence of record indicating that the current residuals of testicular cancer are related to the in-service herbicide exposure, a medical examination or opinion is not warranted for the claimed residuals of testicular cancer.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Additionally, as for the lung disorder, there is competent medical evidence of record to decide the claim.  In addition to the Veteran reporting that doctors have explained that the testicular cancer spread to the lungs, there is competent medical evidence of record that shows that the malignant lung nodules in the past were a direct metastatic spread from the testicular cancer, and the current lung disorder is a result of metastatic lung disease related to testicular cancer, and not a primary lung cancer.  See McClendon, 20 Vet App. at 81 (a VA examination or opinion is necessary where the other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For chronic diseases listed in 38 C.F.R. § 3.309(a), which include cancers (as malignant tumors), service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of  
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran contends that current disabilities of the lungs and testicles are related to Agent Orange exposure in service.  Specifically, the Veteran asserts that exposure to Agent Orange during service in Vietnam caused the development of testicular and lung cancer, both of which have resolved but have left lasting residuals.  See March 2011 letter. 

Initially, the Board finds that the Veteran has current disabilities of the testicles and lungs due to residuals of testicular cancer.  A February 2009 VA treatment record notes the history of testicular cancer treatment involved removal of the Veteran's left testicle and the bottom third of both lungs.  

Within this context, the Board also finds that the Veteran does not have any current disability that can be considered a residual of lung cancer.  The weight of the evidence is against finding that the Veteran had primary lung cancer.  The November 2011 VA examination report includes the VA examiner's opinion that the Veteran has no history of any primary lung cancer.  The VA examiner explained that the malignant lung nodules in the past were a direct metastatic spread from the testicular cancer.  In addition, the Veteran has reported that doctors have previously explained that the testicular cancer spread to the lungs.  See March 2009 letter; April 2009 VA Agent Orange examination.  Although the Veteran has more recently described a history of lung cancer in a March 2011 letter, the Board finds that the weight of the evidence is against finding that the Veteran had lung cancer, and in favor of finding that the current lung disorder is a result of metastatic lung disease related to testicular cancer.  See Dorland's Illustrated Medical Dictionary 1144 (32d ed. 2012) (defining "metastasis" as the transfer of disease from one organ or part to another not directly connected with it).

The Board next finds that the Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during active duty.  The DD Form 214 reflects foreign service in the Republic of Vietnam, receipt of the Vietnam Service Medal and Vietnam Campaign Medal, and a military occupational specialty of heavy vehicle driver.  Based on this evidence, the Veteran is presumed to have been exposed to the potentially harmful herbicides during his service in the Republic of Vietnam.  
38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).

While the Veteran was exposed to herbicides in service, the Board finds that the provisions pertaining to herbicide exposure are not applicable in this case.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Testicular cancer is not among the diseases listed under 38 C.F.R. § 3.309(e) that warrant service connection upon finding that a veteran was exposed to herbicides in service.  As discussed above, the weight of the evidence is against finding that the Veteran has a history of lung cancer; therefore, the Veteran is not entitled to presumptive service connection for residuals of lung cancer due to Agent Orange exposure.  Nevertheless, the Veteran is not precluded from establishing service connection for the current disabilities with proof of actual direct causation.  See Combee, 34 F.3d at 1042; Ramey, 9 Vet. App. at 44.

On review of all the evidence, lay and medical, the Board finds that that the weight of the evidence is against finding that symptoms of testicular cancer were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of testicular cancer were chronic in service.  Similarly, the Veteran does not contend that symptoms of testicular cancer were continuous after service separation.  The medical and lay evidence both support finding that testicular cancer was first diagnosed in 1984, several years after service separation in January 1970.  As such, the weight of the lay and medical evidence is also against finding that that symptoms of testicular cancer manifested to a compensable degree within one year of service separation.

As the weight of the evidence demonstrates no chronic symptoms of testicular cancer in service, continuous symptoms of testicular cancer after service separation, or manifestation of testicular cancer to a compensable degree within one year of service separation, the criteria for service connection for residuals of testicular cancer on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence demonstrates no in-service injury or disease, and that the current disabilities of the testicles and lungs are not related to service, including to the in-service event of herbicide exposure.  The only theory of service connection for residuals of testicular cancer and a lung disorder advanced by the Veteran has been exposure to herbicides in service.  The record does not include any medical opinion relating either testicular cancer or the metastatic lung disease to service, to include herbicide exposure.  To the extent that the Veteran has asserted that the history of testicular cancer and metastatic lung disease is related to herbicide exposure, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the testicular cancer or metastatic lung disease.  In this case, a competent medical opinion would require a familiarity with the chemical makeup of herbicides, an understanding of how those chemicals interact with human body and its processes, and knowledge of other environmental factors that may contribute to cancer formation.  The etiology of cancer is complex, and is not capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer); Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not cited to any scientific or medical literature or studies to support his opinion, other than regulatory presumptions that support presumptive service connection for respiratory cancers, which the Veteran is not shown to have.  See March 2011 letter.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of testicular cancer or metastatic lung disease are not afforded any probative weight.

For these reasons, the Board finds that the current disabilities of the testicles and lungs are not related to service under any theory of service connection.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of testicular cancer, to include as due to herbicide exposure, is denied.

Service connection for residuals of a lung disorder, to include as due to herbicide exposure, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


